                                                 COURT
                          UNITED STATES DISTRICT
                                             CALIFORNIA
                         CENTRAL DISTRICT OF

                                                            ENERAL                               ~_,,
                                                 -G
                                CRIMINAL MINUTES
                                   ~~r
                                    '
                                 ~~'C U~ ~ Date                                     ~ 5~
                ~ ~ ~G'~ ~"6 ~ ~
Case. Na     Z~

Title      United States v.



                               Standish
Present: The Honorable Gail J.
                                                                           n/a
               Earlene Carson
                                                                Court Reporter /Recorder
                 Deputy Clerk
                                                              Attorneys Present for Defendant:
        Attorneys Present for Government:
                                                                             Tl~a
                        n/a
                                                TENTION —SUPERVI                       SED
 Proceedings:          (IN CHAMBERS)ORDER OF DE
                       RELEASE ALLEGATION
                                                                                        minal Procedure
                                                  ring pursuant to Federal Rule of Cri
         The Court conducted a detention hea                                        violations) ofthe
     1(a )(6 ) and 18 U.S .C. § 314 3(a ) fol low'ng Defendant's arrest for alleged
 32.
                                                 ervised release.
 terms of Defendant's ❑probation / sup
          The Court finds that          `
                                                                      of establishing by clear and
          A.             Defendant has not carried his/her burden                                  eased
                                                    ear for further proceedings as required if rel
 convincing evid nce that Defendant will app
                                                   ed on:
 [18 U.S.C. § 3142(b-c)]. This finding is bas
                ❑       Lack of bail resources

                 ❑      Refusal to interview with Pretrial Services

                 ❑      No stable residence or employment
                                                                 s of probation, parole, or release
                 ❑      Previous failure to appear or violation

                 ❑      Ties to foreign countries

                         Allegations in petition




                                                                                                      Page 1 oft
                                                         " ^^•"'^"'
                                                   URT
                         UNITED STATES DISTRICT CO
                                            CALIFORNIA
                        CENTRAL DISTRICT OF

                                                 AL
                         CRIMINAL MINUTES -GENER
Case No.
                ~~ C ~ _   ~ ~Z                     Date                         ~~f~~~ y
Title      United States v.                                      ~=~,~~ v
                                 ~y           ~~~n r
                                                                                          and
                    Defe  ndan t has not carr ied his/her burden of establishing by clear
       B.                                                                                or the
       cing e 'd nce that Defe ndan t will not endanger the safety of any other person
convin
                                                )). This finding is based on:
community if rele sed [18 U.S.C. § 3142(b-c
                      Nature of previous criminal convictions
                      Allegations in petition
                      Substance abuse

               ❑      Already in custody on state or federal offense
               n

                                                   e~~~

       IT IS THEREFORE ORDERED that the defendant be detained pending further
 proceedings.




                                                                                                  P8g@ T OfZ
                                        ^~••••+~. ■ ~~~winTCC   CGNFR41.
